Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 9, and 15 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1, 9, and 15 identify the uniquely distinct features “a first edge determination unit suitable for determining each of multiple regions in a pixel array to be an edge region having edge information on pixel data of the corresponding region or a flat region having flat information on pixel data of the corresponding region, the pixel array including a plurality of pixels; a second edge determination unit suitable for determining each edge region to be a step edge region having directional information within the corresponding edge region or a texture edge region having non-directional information within the corresponding edge region; and a noise removing unit suitable for removing noise from each step edge region using a first filter and for removing noise from each texture edge region using a second filter having a different gain than that of the first filter”.
It is noted that the closest prior art, Lin (US Patent Pub. # 2020/0126199) relates to an image processing circuit, and more particularly, to an image processing circuit capable of reducing mosquito noise.  Socek (US Patent Pub. # 2019/0045193) relate to region-based motion estimation. More particularly, embodiments relate to technology that provides accurate region-based motion compensation in order to improve video processing efficiency.  Suzuki (US Patent Pub. # 2016/0165096) relates to image processing can be performed to emphasize an edge such as a contour of the image. A particular example of the image processing for emphasizing the edge may include fuzzy 
As to dependent claims 2-8, 10-14, and 16-20, these claims depend on allowable independent claims 1, 9, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was filed with the application on 1/5/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26963/11/2022